PER CURIAM.
Motion for an appeal from a judgment of the Jefferson Circuit Court, Second Division, Honorable J. D. Raine, Special Judge, dismissing appellant’s complaint because it failed to state a claim upon which relief could be granted.
Appellant sought a recovery of $1,025 under an automobile insurance policy issued by appellee affording protection against loss or damage resulting from theft. The Crucial question was whether conversion of the automobile by a gratuitous bailee was within the coverage of the policy.
The circuit court correctly granted summary judgment because the policy expressly excludes loss due to conversion of the automobile by any person in lawful possession under a bailment lease. See: Aetna Casualty & Surety Co. v. Salyers, 294 Ky. 826, 172 S.W.2d 635; Kidwell v. Paul Revere Fire Ins. Co., 294 Ky. 833, 172 S.W.2d 639.
The motion for an appeal is overruled, and the judgment stands affirmed.